                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


JERRY L. ROCHELLE,          )
                            )
               Plaintiff,   )
                            )
v.                          )                        Case No.: 19-cv-1231-JWB
                            )
ALLSTATE FIRE AND           )
CASUALTY INSURANCE COMPANY, )
                            )
               Defendant.   )

                                AGREED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree that

certain categories of such information should be treated as confidential, protected from

disclosure outside this litigation, and used only for purposes of prosecuting or defending this

action and any appeals. The parties jointly request entry of this proposed Protective Order to

limit the disclosure, dissemination, and use of certain identified categories of confidential

information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because plaintiff has sought or may be seeking that

defendant produce in discovery certain company policies, procedures, guidelines, manuals, and

other company documents, which defendant asserts are confidential and proprietary, and not

generally disseminated to the public, such that disclosure of such documents would be

detrimental to its business interests.

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint

request and hereby enters the following Protective Order:


                                                 1
       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use is restricted by statute or could potentially

cause harm to the interests of disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents: Proprietary business records, personnel files, financial statements

and records, and records whose disclosure is restricted or prohibited by statute.

       Information or documents that are available to the public may not be designated as

Confidential Information.

       3.      Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection under this

Order by marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” (hereinafter “the marking”) on the document and on all copies in a manner that will not

interfere with the legibility of the document. As used in this Order, “copies” includes electronic

images, duplicates, extracts, summaries or descriptions that contain the Confidential Information.

The marking will be applied prior to or at the time the documents are produced or disclosed.



                                                  2
Applying the marking to a document does not mean that the document has any status or

protection by statute or otherwise except to the extent and for the purposes of this Order. Copies

that are made of any designated documents must also bear the marking, except that indices,

electronic databases, or lists of documents that do not contain substantial portions or images of

the text of marked documents and do not otherwise disclose the substance of the Confidential

Information are not required to be marked. By marking a designated document as confidential,

the designating attorney or party appearing pro se thereby certifies that the document contains

Confidential Information as defined in this Order.

       4.      Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is

asserted within ten days after discovery of the inadvertent failure.

       5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time period after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript

and/or any exhibits to be protected.

       6.      Protection of Confidential Material.

               (a)     General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals.

               (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

               (1)     The parties to this litigation, including any employees, agents, and
                       representatives of the parties;


                                                  3
              (2)     Counsel for the parties and employees and agents of counsel;

              (3)     The court and court personnel, including any special master appointed by
                      the court, and members of the jury;

              (4)     Court reporters, recorders, and videographers engaged for depositions;

              (5)     Any mediator appointed by the court or jointly selected by the parties;

              (6)     Any expert witness, outside consultant, or investigator retained
                      specifically in connection with this litigation, but only after such persons
                      have completed the certification contained in Attachment A,
                      Acknowledgment and Agreement to be Bound;

              (7)     Any potential, anticipated, or actual fact witness and his or her counsel,
                      but only to the extent such confidential documents or information will
                      assist the witness in recalling, relating, or explaining facts or in testifying,
                      and only after such persons have completed the certification contained in
                      Attachment A;

              (8)     The author or recipient of the document (not including a person who
                      received the document in the course of the litigation);

              (9)     Independent providers of document reproduction, electronic discovery, or
                      other litigation services retained or employed specifically in connection
                      with this litigation; and

              (10)    Other persons only upon consent of the producing party and on such
                      conditions as the parties may agree.


              (c)     Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order. Counsel for the parties must

maintain a record of those persons, including employees of counsel, who have reviewed or been

given access to the documents along with the originals of the forms signed by those persons

acknowledging their obligations under this Order.




                                                 4
       7.      Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with the

court, that party must take appropriate action to insure that the document receives proper

protection from public disclosure including: (a) filing a redacted document with the consent of

the party who designated the document as confidential; (b) where appropriate (e.g., in relation to

discovery and evidentiary motions), submitting the document solely for in camera review; or (c)

when the preceding measures are inadequate, seeking permission to file the document under seal

by filing a motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The parties understand that the requested documents may be filed under seal

only with the permission of the court after proper motion. If the motion is granted and the

requesting party permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents. Pro hac vice attorneys must

obtain sealed documents from local counsel.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in

good faith to resolve the objection informally without judicial intervention. A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving the necessity

of a confidentiality designation remains with the party asserting confidentiality. Until the court

rules on the challenge, all parties must continue to treat the materials as Confidential Information

under the terms of this Order.



                                                 5
        9.      Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court

and the other parties without disclosing the Confidential Information. The court may thereafter

make such orders as are necessary to govern the use of such documents or information at the

hearing or trial.

        10.     Obligations on Conclusion of Litigation.

                (a)    Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

                (b)    Destruction of Confidential Documents. Within 60 days after this

litigation concludes by settlement, final judgment, or final order, including all appeals, all

documents designated as containing Confidential Information, including copies as defined above,

must be destroyed.

                (c)    Retention of Work Product. Notwithstanding the above requirements to

destroy documents, counsel may retain attorney work product, including an index which refers or

relates to designated Confidential Information, so long as that work product does not duplicate

verbatim substantial portions of the text or images of designated documents. This work product

will continue to be confidential under this Order. An attorney may use his or her own work

product in subsequent litigation provided that its use does not disclose Confidential Information.

        11.     Order Subject to Modification. This Order is subject to modification by the

court on its own motion or on motion of any party or any other person with standing concerning



                                                  6
the subject matter. The Order must not, however, be modified until the parties have been given

notice and an opportunity to be heard on the proposed modification.

         12.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any

document or material designated as Confidential Information by counsel or the parties is entitled

to protection under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a

specific document or issue.

         13.    Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made

subject to this Order by its terms.

         14.    Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to

reopen the case to enforce the provisions of this Order.

         15.    Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the court their written agreement to be bound by the provisions of this

Order.

         16.    Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

         17.    Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation



                                                   7
that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three business days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

The receiving party also must immediately inform in writing the party who caused the subpoena

or order to issue in the other litigation that some or all of the material covered by the subpoena or

order is the subject of this Order. In addition, the receiving party must deliver a copy of this

Order promptly to the party in the other action that caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations

set forth in this paragraph remain in effect while the party has in its possession, custody, or

control Confidential Information designated by the other party to this case.

       18.     Inadvertent Disclosure of Confidential Information Covered by Attorney-

Client Privilege or Work Product. The inadvertent disclosure or production of any

information or document that is subject to an objection on the basis of attorney client privilege or

work product protection, including, but not limited, to information or documents that may be

considered Confidential Information under the Protective Order, will not be deemed to waive a

party’s claim to its privileged or protected nature or estop that party or the privilege holder from

designating the information or document as attorney client privileged or subject to the work



                                                  8
product doctrine at a later date. Any party receiving any such information or document must

return it upon request to the producing party. Upon receiving such a request as to specific

information or documents, the receiving party must return the information or documents to the

producing party within 7 days, regardless of whether the receiving party agrees with the claim of

privilege and/or work product protection. Disclosure of the information or document by the

other party prior to such later designation will not be deemed a violation of the provisions of this

Order. The provisions of this section constitute an order pursuant to Rules 502(d) and(e) of the

Federal Rules of Evidence.

       IT IS SO ORDERED.



 Dated: October 15, 2019
                                                      _s/ James P. O’Hara______
                                                      James P. O’Hara
                                                      U.S. Magistrate Judge


WE SO MOVE                                            WE SO MOVE
and agree to abide by the                             and agree to abide by the
terms of this Order:                                  terms of this Order:


 DEVAUGHN JAMES INJURY                               LUDER & WEIST, LLC
     LAWYERS
                                                     By: /s/ Matthew F. Mulhern
 By: /s/ Theodore Davis                              Robert J. Luder      KS# 15079
 Theodore Davis KS#25951                             Matthew F. Mulhern     KS#17342
                                                                  nd
 Richard W. James KS#19822                           7400 W. 132 Street, Suite 110
 3241 N. Toben                                       Overland Park, KS 66213
 Wichita, KS 67226                                   (913) 491-9300
 Ph: 316-977-9999                                    (913) 491-9323 Facsimile
 Fax: 316-425-0414                                   bluder@lwlawkc.com
 tdavis@devaughnjames.com                            mmulhern@lwlawkc.com
 rjames@devaughnjames.com                            ATTORNEYS FOR DEFENDANT
 ATTORNEYS FOR PLAINTIFF                             ALLSTATE PROPERTY AND
                                                     CASUALTY INSURANCE COMPANY



                                                 9
                                        ATTACHMENT A


                                     ACKNOWLEDGMENT
                                           AND
                                   AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

_______________ in the case captioned Jerry L. Rochelle, v. Allstate Fire & Casualty Insurance

Company, Case No. 6:19-cv-01231-JWB-JPO, and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court for the District of Kansas in matters relating to this Protective Order

and understands that the terms of the Protective Order obligate him/her to use materials

designated as Confidential Information in accordance with the order solely for the purposes of

the above-captioned action, and not to disclose any such Confidential Information to any other

person, firm, or concern, except in accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                  ______________________________________

Job Title:             ______________________________________

Employer:              ______________________________________

Business Address:      ___________________________

                       ___________________________



Date: _________________                               ___________________________
                                                      Signature



                                                10
